The Court of Appeals,
at this term, e^Zmedthejudg» inent of the General Court, concurring in the opinions expressed in all the bills of exceptions.
The appellant considered this was a case arising under a treaty, within the meaning of the constitution of the United States, and that the supreme court had appellate jurisdiction therein, he therefore sued out a writ of error under the provisions of the 25th section of the act of congress, entitled, “An act to establish the judicial courts of the United *112States,” passed the 24& of September 1789j but the swpreme court, considering it not to be such a case, dismiss^ ed the writ o'f error. 5 Cranch, 344.